Citation Nr: 0832858	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran now resides in Texas.

In May 2006, the Board remanded this matter to the RO for 
additional research to attempt to verify the claimed in-
service stressor.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the May 2008 supplemental statement of 
the case (SSOC)) and returned this matter to the Board for 
further appellate consideration.

In February 2007, the veteran submitted a claim for service 
connection for diabetes and leukemia.  This matter is 
referred to the appropriate RO for further development.  

The appeal has been advanced on docket pursuant to 38 C.F.R. 
§ 20.900 (c).

FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran was diagnosed with PTSD related to stressors 
from military service.

2.  The evidence of record shows that the veteran engaged in 
combat with the enemy.

CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  Merits of the Claim for Service Connection

The veteran filed a claim for entitlement to service 
connection for PTSD.  The veteran contends that he currently 
suffers from PTSD as a result of incidents that occurred 
during his military service in Korea from 1953 to 1954.  The 
RO denied the claim.  The veteran appeals this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.   A VA 
medical report dated in April 2003 provided a diagnosis of 
PTSD, chronic, severe as a result of multiple traumas that 
occurred in active combat duty in Korea.  The psychologist 
noted in the report that she had been treating the veteran 
for five months.  The veteran reported many stressors 
relating to combat including being involved in a battle near 
Christmas Hill.  Thus, two of the three elements for 
establishing service connection for PTSD have been satisfied. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

The record shows that the veteran did not receive medals that 
clearly indicate that he engaged in combat.  It is also 
unclear what the veteran's duty assignment was during his 
service in Korea, as the DD Form 214 did not provide the 
veteran's military occupational specialty.  In addition, the 
veteran's service personnel records are unavailable due to a 
fire.  However, the veteran has reported consistently in the 
statements in support of his claim and to his psychologist 
and VA examiner that his military occupation was artillery.  
He also stated that he was part of the 189th Field Artillery 
Battalion, 45th Division.  See letters dated in July 2006 and 
December 2004 and statement of the case dated in May 2003 and 
February 2002.  The veteran's service treatment records 
indicate that the veteran was attached to the SVC 189th Field 
Battalion from at least August 1953, when he sought treatment 
for an ailment.  The veteran provided a lay statement from a 
fellow service member who asserted that he and the veteran 
went to Korea together aboard the General CC Ballou in 
January or February 1953 leaving from Seattle, Washington 
with a atop in Japan before going on to Korea.  This 
statement is consistent with statements made by the veteran.  
The RO verified through the Center for United Research (CURR) 
that command reports for the 189th Field Battalion for the 
months of June through October 1953 indicate significant 
action took place on July 17 and 18, 1953 when the unit fired 
a total of 1,159 rounds in support of the 5th Regimental 
Combat Team and the 179th Infantry Regiment which were under 
attack.  The Board finds this consistent with reports by the 
veteran to his psychologist and to the VA of taking part in a 
battle in July 1953.  Based on the foregoing, the Board finds 
the veteran's statements credible.  Accordingly, the issue of 
participation in combat is in relative equipoise.  Resolving 
any reasonable doubt in the veteran's favor, the Board finds 
that the veteran participated in combat while in service.  

The Board has determined that the claimed stressors are 
consistent with the circumstances, conditions, and hardships 
of the veteran's service and there is no clear or convincing 
evidence to the contrary.  The Board accepts the veteran's 
statements regarding his stressors as conclusive evidence to 
their actual occurrence and his personal exposure to the 
claimed stressors in combat.  Therefore, the third element 
for service connection for PTSD is satisfied. 
 
Affording the benefit of the doubt to the veteran, the Board 
finds that all three elements for service connection for PTSD 
have been met and the claim is warranted.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


